Citation Nr: 0000989	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-36 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cancer of the bladder 
and urethra.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1952 to February 
1972, including service in Vietnam.  

The record reflects that in April 1994, the RO denied the 
veteran's claim of entitlement to service connection for 
bladder cancer.  That decision was not appealed.  
Subsequently, in August 1995, the veteran filed a claim of 
entitlement to service connection for urethral cancer which 
was denied in April 1996.  
The record reflects that the veteran requested a personal 
hearing at the RO, which was conducted in October 1996. 

It appears, notwithstanding medical evidence (discussed 
below) which indicates that the claimed bladder cancer and 
ureteral cancer are one and the same disease process, the RO 
treated the August 1995 claim on a de novo basis, without 
regard to the issue of whether new and material evidence had 
been submitted.  In order to resolve this appeal in an 
expeditious manner, the Board will therefore also consider 
the August 1995 claim on a de novo basis.  This results in no 
prejudice to the veteran.  


FINDINGS OF FACT

1.  The veteran served in Republic of Vietnam during the 
Vietnam Era.

2.  Bladder cancer was initially diagnosed in October 1993.  
In 1995, tumors of the urethra were identified, which were 
identified as recurrence of the previously diagnosed 
transitional cell cancer which had been treated in 1993.

3.  Cancer of the bladder is not recognized by VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.  

4.  Exposure to Agent Orange or to any other herbicide during 
the veteran's service in Vietnam has not been established.

5.  No competent medical professional has associated the 
veteran's cancer of the urethra or the bladder with exposure 
to service or any incident of service, to include alleged 
exposure to Agent Orange.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for cancer of the 
urethra or the bladder, either secondary to Agent Orange 
exposure or based upon direct service incurrence.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for cancer of the 
bladder/and or the urethra.  The Board will consider the 
issue of service connection for this disorder on both a 
direct basis and a presumptive basis because of exposure to a 
herbicide.  Both bases were also addressed by the RO.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.


Relevant Law and Regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
carcinoma becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1999).

Service connection - Agent Orange exposure

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (1999) are met even though there is no record of 
such diseases during service, provided further that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Multiple myeloma; Non-
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma) (The term "soft-tissue 
sarcoma" includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma; (For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.)  38 U.S.C.A. § 1116 (West 1991 & Supp. 1997); 38 
C.F.R. § 3.309(e) (1999) [emphasis added by the Board].

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, other acne disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall be come manifest to a degree of 10 percent 
or more within a year, and respiratory cancers within 30 
years, after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

For the purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(a)(6)(i) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313 (1999).

Under 38 U.S.C.A § 1116(b)(1) (1999), when the Secretary of 
VA determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between the 
exposure to humans to an herbicide agent and the occurrence 
of a disease in humans, the Secretary must prescribe 
regulations providing that a presumption of service 
connection is warranted for that disease.

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the republic 
of Vietnam during the Vietnam era is not warranted for 
certain diseases, including bladder cancer and ureteral 
cancer.  The Secretary cited numerous studies and concluded 
that, based on the available evidence, a positive association 
did not exist between the named diseases and herbicide 
exposure. 

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
C.F.R. § 3.303(d).  In other words, the fact that the veteran 
may not meet the requirements of 38 C.F.R. § 3.309 would not 
in and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to an herbicide during service 
caused any current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).  

Well grounded claims

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible, meritorious on its own or capable 
of substantiation. 38 U.S.C.A. § 5107.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence which 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992). The statutory duty to assist the veteran in 
the development of his claim does not arise unless and until 
a well-grounded claim is presented.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The veteran's own statements cannot supply a competent 
medical diagnosis of a current medical disability, its date 
of onset, or its etiology.  These matters can only be 
established by competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).

Factual Background

The record reflects that upon enlistment examination 
conducted in February 1952, an evaluation of the 
genitourinary system was normal and that upon separation 
examination conducted in August 1971, an evaluation of the 
genitourinary system was also normal.  The service medical 
records were otherwise negative for complaints, treatment, 
findings, or a diagnosis of a genito-urinary disorder.  The 
veteran's discharge form showed that he served in the 
Vietnam.

There are no pertinent medical records covering the next 
twenty years.

In October 1993, a medical record dated in October 1993 was 
received which showed that a diagnosis of bladder cancer had 
been made.  The medical record was accompanied by a medical 
statement dated in October 1993 from the chief of the urology 
clinic of a United States Air Force base hospital.  The 
medical history indicated that the veteran had a history of 
Agent Orange exposure during combat missions in 1966, 1967, 
1969 and 1970 in Vietnam.  It was stated that the veteran had 
recently been diagnosed with muscle-invasive transitional 
cell carcinoma of the urinary bladder which had required 
total cystectomy and urinary diversion.  It was further noted 
that the veteran's only other identifiable risk factor was 
tobacco use, and it was explained that the veteran had quit 
smoking in 1972.  The statement indicated that the veteran 
had no family history or known inherited predilection for 
bladder cancer or malignancy in general and had no known 
exposure to industrial solvents, aniline dyes, or other 
putative bladder carcinogens.  

In September 1995, medical records from an Air Force base 
hospital dated in 1994 and 1995 were received.  A March 1995 
pathology report indicated that lesions in the urethra were 
highly suspicious of recurrence of transitional cell 
carcinoma.  The records further show that in May 1995, the 
veteran underwent a total urethrectomy due to recurrent 
transitional cell carcinoma of the penile urethra.  This was 
attributed to "a delayed recurrence of [invasive bladder] 
cancer" in the urethra."  

Also submitted was a medical statement dated in May 1995 from 
the urology department of an Air Force Base medical center.  
Therein it was noted that in 1993 the veteran had been found 
to have muscle-invasive transitional cell carcinoma of the 
urinary bladder for which he underwent a successful radical 
cystoprostatectomy, suffering no adverse consequences.  
Thereafter, in 1995 the veteran was seen due to complaints of 
bloody urethral discharge.  A flexible urethroscopy revealed 
the presence of recurrent papillary tumors in the bulbous 
urethra.  The lesion was biopsied and determined to be poorly 
differentiated transitional cell carcinoma, similar to that 
which had been treated in 1993.  The statement indicated that 
the veteran underwent a total urethrectomy for removal of the 
urethra and that it appeared that the veteran thereafter was 
disease free.  A history of Agent Orange exposure during 
service was noted.  It was reported that it was unknown 
whether there was a relationship between exposure of this 
defoliant and the development of urothelial cancers.

The veteran presented testimony at a hearing held at the RO 
in October 1996.  The veteran testified that his condition 
began in 1993 at which time symptoms included passing blood 
and impotency and it was determined that he had bladder 
cancer.  The veteran indicated that his bladder, prostate and 
lymph nodes were all taken out at that time.  The veteran 
also testified that the doctor asked if he had been in 
Vietnam and that after the veteran reported that he had been 
there during service the doctor told him that the cancer 
could very well have been caused by Agent Orange to which he 
was exposed in Vietnam.  The veteran testified that in 1995 
he again experienced symptoms of passing blood and thereafter 
a diagnosis of cancer of the urethra was made and the urethra 
was removed.  He stated that he had undergone a computed 
tomography scan in August 1996 which had not shown any 
recurrence of the cancer.  He indicated that his cancer was 
treated at an Air Force base and that he had not received 
treatment anywhere else.

In November 1996, the veteran submitted a statement to the 
effect that his cancer constituted prostate cancer and 
indicating that the findings made by the National Cancer 
Institute supporting this finding.

Analysis

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), in the 
context of a veteran's claim for service connection, the 
United States Court of Veterans Appeals (Court) stated that 
in order for a claim to be well grounded, that is plausible, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis), (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).

It must first be shown, therefore, that there is medical 
evidence of a current, pertinent disability.  The second 
requirement for a well-grounded claim under Caluza is 
evidence of a disease or injury in service.  For direct 
service connection, there must be medical evidence of a link 
between the two.  This must be established by competent 
medical evidence.  See Layno v. Brown, 6 Vet. App. 465, 4709 
(1994) and cases cited therein.

Presumptive service connection - exposure to herbicides

With respect to the claim of disability attributable to 
herbicide exposure, where there is medical evidence of a 
current disorder under § 3.309(e) (1999), and there is 
competent evidence of herbicide agent exposure, then the 
third requirement under Caluza, the nexus, is, in essence, 
presumed.  See 38 C.F.R. § 3.309(e) (1999).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that in order to be afforded the presumption of exposure to 
certain herbicide agents, the record must show both service 
in Vietnam during the Vietnam Era, and the presence of one of 
the diseases specified in 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).

In this case, since the veteran has recognized service in the 
Republic of Vietnam.  The question is whether he has a 
presumptive disease under § 3.309(e) in order to establish a 
well-grounded claim based on exposure to Agent Orange during 
service.

The evidence establishes that bladder cancer was initially 
diagnosed in 1993 and recurred in the urethra followed in 
1995.  The disorders granted presumptive service connection 
under 38 C.F.R. § 3.309(e) are specified with precision, and 
do not include urethra cancer or cancer of the bladder.  

In November 1999, the Secretary of Veterans Affairs 
specifically determined that there is no positive association 
between herbicide exposure and urinary bladder cancer.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 64 Fed. Reg. 59232-59243 (November 2, 1999).  In 
making that determination it was reasoned found that smoking 
was the most important risk factor for cancer of the urinary 
bladder, and exposure to aromatic amines, high fat diet and 
schistosoma hematobium infection was also implicated.  It was 
further explained that in a 1998 National Academy of Sciences 
update, on the basis of all epidemiologic evidence, it felt 
that urinary bladder cancer should be assigned to the 
category "inadequate/insufficient evidence to determine 
whether an association exists."  Considering the entire 
evidence, the Secretary concluded that the credible evidence 
against an association between herbicide exposure and urinary 
bladder cancer outweighed the credible evidence for such an 
association, and determined that a positive association does 
not exist.

The veteran has argued, however, that his cancer actually was 
prostate cancer, which is one of the diseases enumerated 
under 38 C.F.R. § 3.309(e).  However, his cancer has clearly 
not been designated as prostate cancer.  None of the medical 
records indicates that the veteran ever had prostate cancer.  
Moreover, urinary bladder cancer, which has been diagnosed, 
was specifically determined to have been a disorder 
independent of prostate cancer and was recently determined 
not to have been associated with herbicide exposure as 
explained in Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 64 Fed. Reg. 59232-59243 (November 2, 
1999).

As noted above, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The veteran's self-diagnosis of prostate cancer does 
not suffice as competent medical evidence thereof.

Since the record does not include a diagnosis of one of the 
specific disorders entitled to presumptive service connection 
under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) (1999), 
including prostate cancer, the claim as evaluated under the 
regulations governing presumptive service connection based on 
exposure to herbicides is not well-grounded.

Non presumptive service connection - exposure to herbicides

Notwithstanding the foregoing, as discussed above, the United 
States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 State. 2725, 2727-29 (1984) does not 
preclude an appellant from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (1994).  

As noted above, in order to well ground the claim, three 
elements must be established: current disability; in-service 
incurrence; and medical nexus.  The veteran was diagnosed 
with bladder cancer, so the first element is established.

With respect to the second element, in-service incurrence, 
the veteran's service medical records did not document any 
actual exposure to Agent Orange or other herbicides during 
service, nor was any evidence of genito-urinary problems or 
cancer shown during service.  

With respect to the third element, medical nexus evidence, 
there has been no competent medical evidence presented 
linking the veteran's cancer of the bladder or the urethra to 
service or any incident of service including, exposure to 
Agent Orange which is alleged to have been sustained during 
service. 

The Board is of course cognizant of the October 1993 medical 
statement in which a history of Agent Orange exposure was 
documented and identified as a risk factor for the 
development of cancer.  However, the physician making the 
statement noted another risk factor, tobacco use, which 
antedated the veteran's reported exposure to herbicides.  
Although this statement suggested the possibility of an 
etiological link between exposure to Agent Orange during 
service and the subsequent development of the veteran's of 
the cancer of the bladder and urethra, the physician did not 
render a specific opinion to that effect.  Moreover, the 
physician's statement presumed exposure to herbicides during 
service; as noted above, there is no evidence of record to 
that effect.  The mere fact that a veteran had service in 
Vietnam is insufficient in and of itself to establish 
exposure to Agent Orange or any other herbicides during that 
time.  See 38 U.S.C.A. § 1116(a)(3) and regulation 38 C.F.R. 
§ 3.307(a)(6)(iii); see also McCartt v. West, 12 Vet. App. 
164 (1999).

Therefore, even if the October 1993 medical statement may be 
considered to be an opinion as to the etiology of the bladder 
cancer (and as indicated above the Board does not believe 
that it constitutes such an opinion), it was based merely 
upon reliance on unsupported history furnished by the 
veteran; the opinion accordingly has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant].  See also 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Brown, 
5 Vet. App. 474, 478 (1993).

The only other medical opinion of record which addressed the 
matter of a relationship between the veteran's cancer and his 
alleged herbicide exposure was a May 1995 medical statement 
in which a history of Agent Orange exposure during service 
was noted and it was reported that it was unknown whether 
there was a relationship between exposure of this defoliant 
and the development of urothelial cancers.  Again, as 
indicated previously, a history of Agent Orange exposure in 
service has not been established.  Moreover, there was no 
actual opinion expressed in that statement which even 
suggested any etiological link between the veteran's cancer 
and exposure to herbicides during service, even had such 
exposure been shown.  

In his 1996 hearing testimony, the veteran testified that 
while receiving treatment for his cancer a doctor had asked 
if he had been in Vietnam and that after the veteran reported 
that he had been there twice during service, the doctor told 
him that the cancer could very well have been caused by Agent 
Orange to which he was exposed in Vietnam.  An appellant's 
accounts of statements made to him by physicians cannot 
render the claim well grounded.  The connection between what 
a physician said and the layman's account of what the 
physician purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995). 

The veteran himself has also contended and testified to the 
effect that he was exposed to Agent Orange during service and 
that this exposure was etiologically related to the post-
service development of cancer of the bladder and urethra.  
The veteran's assertions of a causal link, standing alone, 
without the support of competent medical evidence, are not 
probative of a causal link because the veteran, as a lay 
person, is not competent to offer medical opinions.  
Moreover, as indicated previously the veteran's contentions 
and testimony to the effect that he sustained Agent Orange 
exposure during service is not considered competent as to 
that question.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494-5. 

In conclusion, the Board finds that although there is 
evidence of a current disability, cancer of the bladder and 
the urethra, there is no competent medical evidence in the 
record establishing that the veteran was exposed to Agent 
Orange or any other herbicide during service in Vietnam and 
there has been no evidence presented establishing a direct 
causal link between the veteran's alleged exposure to Agent 
Orange, or any other herbicide agent, while in Vietnam and 
his cancer.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Accordingly, the veteran's claim of entitlement to 
service connection for cancer of the urethra and the bladder 
is not well grounded and is denied.

Direct and presumptive service connection - other than Agent 
Orange exposure

As discussed above, under Caluza, an appellant must present 
competent evidence of (1) a current disability (a medical 
diagnosis), (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and (3) a nexus 
between the in- service injury or disease and the current 
disability (medical evidence).

A current disability is acknowledged.  The evidence 
establishes that bladder cancer was initially diagnosed in 
1993.  The service medical records, however, did not document 
any evidence of genito-urinary problems or cancer shown 
during service.  There is therefore no evidence of direct in-
service incurrence under 38 U.S.C.A. § 1110.  The evidence 
establishes that bladder cancer was initially diagnosed in 
1993, over two decades after service.  The one year 
presumption found in 38 U.S.C.A. § 1112 therefore does not 
apply in this case.

In this case, there has been no evidence presented linking 
the veteran's cancer of the bladder or the urethra to service 
or any incident of service [including, as previously 
discussed, exposure to Agent Orange].  Because no competent 
evidence has been presented which establishes a causal link 
between the veteran's cancer and his period of service, the 
Board finds that the claim of entitlement to service 
connection for bladder cancer/cancer of the urethra is not 
well grounded an is therefore denied.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the veteran has not submitted a well grounded 
claim of entitlement to service connection for cancer on a 
direct basis and secondary to Agent Orange exposure.  The 
Board finds that the veteran has been accorded ample 
opportunity by the RO to present argument and evidence in 
support of his claim under both theories of entitlement.  The 
Board concludes that any error by the RO in deciding this 
case on the merits, rather than being not well grounded, was 
not prejudicial to the veteran, because the RO accorded his 
claim more consideration than was warranted.  See Edenfield 
v. Brown, 8 Vet. App. 384 (1995). 

Further, because the claim is not well grounded, the VA is 
under no duty to further assist the veteran in developing 
facts pertinent to those claims.  38 U.S.C.A. § 5107(a). VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the veteran of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The 
Court has held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the VA is not on notice of any known 
and existing evidence which would make the service connection 
claim plausible, and thereby, well-grounded.  The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claim well grounded, 
namely competent medical evidence establishing an etiological 
link between service and the currently diagnosed cancer, and 
in the case of the alleged herbicide exposure, competent 
evidence establishing such exposure.  


ORDER

Entitlement to service connection for cancer of the bladder 
and urethra is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

